DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims filed 9/20/2019.
Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vetters et al. in US Patent Application Publication 2016/0348526 (filed May 26, 2015) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 1-20, Vetters discloses a turbine shroud segment having all of the limitations of the claims, including a carrier segment with a groove on the leading and trailing edges with sections separated by dams (Fig. 8) fed by ports (Fig. 6), and an attachment receiving space that accommodates a blade track attachment features, and independently pressurizing individual groove segments (paragraph [0092]).  After an interview with Mr. Routon (attorney or record), Mr. Routon expressed intent to obviate the above reference as it falls in the 102(b)(2)(c) exemption window.  A more detailed claim mapping will not be drawn at this time in the interest of compact prosecution.	It is again noted that Applicant may overcome this rejection with a proper showing of common ownership.  Obviating the above art was discussed with Mr. Routon in the interview of 7/14/2021.  Caution in capturing each family member of the 14/721590 application (Pub: 2016/0348526) was noted for Mr. Routon.  See: 14/721590, 14/721620, 14/721651, 14/721684, 14/721705.
Allowable Subject Matter
Claims 1-20 would be allowed assuming proper obviation of commonly owned applications as noted above.
With respect to the instant claims on their merits absent presence of commonly owned prior art within the exemption window, the following is an examiner’s statement of reasons for allowance: the art of record is silent to each and every limitation required of the claims.  Specifically, with respect to 
With respect to claim 13, the art of record fails to disclose or suggest each and every feature required of the claim in a manner analogous to claim 1.  See above.
With respect to claim 19, the art of record fails to disclose or suggest each and every feature required of the claim in a manner analogous to claim 1.  Bhate discloses a method of pressurizing seals in a carrier segment having a leading edge groove and a separate trailing edge groove.  Bhate is silent to dams in the groove as well as independently pressuring groove segments, as well as the required attachment receiving space housing a portion of a blade track segment.
All other claims depend in some manner from one of claim 1, 13, or 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263.  The examiner can normally be reached on Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745